                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
                                                                                              JS-6
 Case No.       CV 21-3071 PSG (ASx)                                        Date   May 13, 2021
 Title          Cesar Medina v. Western Distributing Company et al




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court REMANDS the case to state court

          Before the Court is a notice of removal filed by Defendant Western Distributing
Company (“Defendant”). See generally Notice of Removal, Dkt. # 1 (“NOR”). On April 22,
2021, the Court ordered Defendant to show cause why this matter should not be removed for
lack for subject matter jurisdiction. See generally Dkt. # 13 (“OSC”). Defendant responded on
May 10. See generally Dkt. # 15 (“OSC Response”). After reviewing the complaint, the notice
of removal, and Defendant’s response to the Court’s order to show cause, the Court concludes
that the case was improperly removed and REMANDS it to state court. See 28 U.S.C. § 1447(c)
(“If at any time before final judgment it appears that the district court lacks subject matter
jurisdiction, the case shall be remanded.”); Coronado v. United Parcel Serv., No. EDCV 09-332
DDP (RZx), 2009 WL 975859, at * 4 (C.D. Cal. Apr. 10, 2009) (“In sum, § 1447(c) authorizes
sua sponte remand (and, indeed, requires remand) when a court finds that it does not have
subject matter jurisdiction.”).

I.       Background

       Plaintiff Cesar Medina (“Plaintiff”) initiated this action on February 8, 2021 in the Los
Angeles County Superior Court. See generally Declaration of Tyreen G. Torner, Dkt. # 4, Ex. A
(“Compl.”). Plaintiff brought various causes of action for civil penalties under California’s
Private Attorney General Act (“PAGA”), alleging violations of California’s wage and hour laws.
See generally id. On April 8, Defendant timely removed the case to this Court. See generally
NOR.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.     CV 21-3071 PSG (ASx)                                Date   May 13, 2021
    Title       Cesar Medina v. Western Distributing Company et al

II.         Discussion

       Generally, subject matter jurisdiction is based on the presence of a federal question, see
28 U.S.C. § 1331, or on diversity of citizenship between the parties, see id. § 1332. For a federal
court to exercise diversity jurisdiction, there must be “complete” diversity between the parties
and the $75,000 amount in controversy requirement must be met. See Strawbridge v. Curtis, 7
U.S. 267, 267 (1806); 28 U.S.C. § 1332(a).

        Here, Defendant asserts that federal jurisdiction exists based on diversity. NOR ¶ 2.
Defendant states that the parties are completely diverse because Defendant is a citizen of
Colorado and Plaintiff is a citizen of California. Id. ¶¶ 2–3. Defendant also insists that the
amount in controversy requirement is met because California case law allows for aggregation of
all employees’ claims under PAGA. Id. ¶¶ 10–20. Further, Defendant contends that the Court
should consider 100 percent of the civil penalties available under PAGA, rather than only the 25
percent that will stay with the aggrieved employees.1 Id. ¶ 14. Thus, according to Defendant,
the total amount in controversy including attorneys’ fees is $56,935,062.50. Id. ¶ 39.

       Notably, Defendant does not argue that the amount in controversy requirement is met if
the Court considers only the value of Plaintiff’s claim. As such, the only way Defendant can
establish the amount in controversy requirement is if the Court agrees with Defendant that
California case law allows for aggregation of employees’ PAGA claims.

      In its order to show cause, the Court was concerned that diversity jurisdiction was lacking
because the Ninth Circuit disagrees with Defendant’s assertion that the claims of aggrieved
employees under PAGA can be aggregated to determine the amount in controversy. OSC; see
generally Urbino v. Orkin Servs. of Cal., Inc., 726 F.3d 1118 (9th Cir. 2013).

       The situation in Urbino is identical to the one here. In both cases, an aggrieved employee
brought wage and hour claims under PAGA against his employer in California state court. 726
F.3d at 1121; see generally Compl. The employer removed, arguing that the potential PAGA
penalties should be combined to determine the amount in controversy. Urbino, 726 F.3d at
1121; see generally NOR. In Urbino, the district court agreed with the employer and denied the
employee’s motion to remand. Urbino, 726 F.3d at 1121.

1
 Seventy-five percent of the civil penalties recovered under PAGA must be distributed to the
Labor and Workforce Development Agency (“LWDA”), and 25 percent remains with the
aggrieved employees. See Cal. Lab. Code § 2699(i).

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 21-3071 PSG (ASx)                                      Date   May 13, 2021
 Title          Cesar Medina v. Western Distributing Company et al

       The Ninth Circuit reversed, finding that PAGA claims cannot be aggregated to determine
the amount in controversy. Id. at 1122. The Court determined that the “host of claims”
available to aggrieved employees “to vindicate their employers’ breaches of California’s labor
code” are “rights [] held individually.” Id. The court explained that “[e]ach employee suffers a
unique injury—an injury that can be redressed without the involvement of the other employees.”
Id. Thus, in line with the traditional rule that multiple plaintiffs cannot aggregate their separate
and distinct claims to satisfy the amount in controversy requirement, the Court held there was no
diversity jurisdiction. Id.

        The Court also rejected the employer’s argument that the employee represented “the
state’s collective interest in enforcing its labor laws through PAGA.” Id. The court explained:

         To the extent Plaintiff can—and does—assert anything but his individual interest,
         however, we are unpersuaded that such a suit, the primary benefit of which will inure to
         the state, satisfies the requirements of federal diversity jurisdiction. The state, as the real
         party in interest, is not a “citizen” for diversity purposes.

Id. at 1122–23 (internal citations omitted).

        Defendant argues that subsequent cases decided by California appellate courts and the
California Supreme Court undermine the Ninth Circuit’s reasoning in Urbino. See generally
NOR; OSC Response. For example, Defendant points to Huff v. Securitas Sec. Servs. USA, Inc.,
23 Cal. App. 5th 745 (2018), where a California court of appeal held that a PAGA plaintiff could
pursue penalties based on Labor Code violations that did not affect him personally. Id. at 745.
The Court reasoned that “a representative action under PAGA is not a class action” and “[t]he
idea that a plaintiff must be aggrieved of all the violations alleged in a PAGA case does not flow
logically from the fact that a plaintiff is standing in for government authorities to collect
penalties paid (in large part) to the state.” Id. at 757. Defendant contends that the California
Supreme Court endorsed the analysis in Huff last year in Kim v. Reins Int’l California, Inc., 9
Cal. 5th 73 (2020), stating that “a PAGA claim is not simply a collection of individual claims for
relief” and “every PAGA action is a representative action on behalf of the state.” Id. at 86–87
(citations omitted).

        According to Defendant, these cases show that (1) PAGA actions are not class actions,
(2) PAGA actions are law enforcement actions meant to “address the conduct of the employer,
not to redress the injuries of the employees,” and, therefore, (3) PAGA claims are common and
undivided because “any single Labor Code violation violates Defendant’s obligations to Plaintiff


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 3 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.    CV 21-3071 PSG (ASx)                                  Date   May 13, 2021
    Title       Cesar Medina v. Western Distributing Company et al

and the State under PAGA at the same time and in the same way.” OSC Response 5:23–12:11.
Thus, Defendant argues that the Ninth Circuit’s reasoning in Urbino “was premature and
misguided” and requests that this Court disregard its method of calculating the amount in
controversy. Id. 16:10–13.

       The Court rejects Defendant’s arguments. Absent intervening California case law, the
Court is bound by the Ninth Circuit’s interpretation of California law. See FDIC v. McSweeney,
976 F.2d 532, 535 (9th Cir. 1992). And although the California case law cited by Defendant
may call into question some of the reasoning in Urbino, it is the province of the Ninth
Circuit—not this Court—to determine whether Urbino remains good law.

        As such, the Court finds that Defendant has failed to establish that the Court has subject
matter jurisdiction over this “quintessential California dispute” and REMANDS it to state
court.2

III.        Conclusion

       For the foregoing reasons, the Court REMANDS the case to state court. This order
closes the case.

            IT IS SO ORDERED.




2
  Defendant also argues that Plaintiff’s PAGA case should be transferred to the Northern District
of California where Plaintiff’s class action claims regarding the same wage and hour violations
are pending. OSC Response 14:1–16:5. While the Court agrees that consolidating the cases
could promote convenience and judicial economy, the Court cannot transfer a case over which it
lacks jurisdiction.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 4 of 4
